     Case 3:21-cv-00065 Document 112 Filed on 09/13/21 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                    Motion and Order for Admission Pro Hac Vice

      Division          Galveston                            Case Number                3:21-cv-00065
                                                Texas, et al.,


                                                    versus
          Joseph R. Biden, Jr., in his official capacity as President of the United States, et al.



           Lawyer’s Name                  Michael Francisco
                                          McGuireWoods LLP
                Firm                      888 16th Street, N.W.
                Street                    Suite 500
          City & Zip Code                 Washington, D.C. 20006
         Telephone & Email                (202) 828-2817
      Licensed: State & Number            mfrancisco@mcguirewoods.com
       Federal Bar & Number               CO Attorney Reg. #39111



 Name of party applicant seeks to                        Attorney General of Saskatchewan
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:                          /s Michael Francisco
                9/13/2021



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



                Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
